DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Oda; Yasuo et al., US 20110148785 A1], discloses:
“A pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling type are disclosed, by which a pointer on a conductor pattern can be detected at a higher speed. The pointer detection apparatus includes a conductor pattern, a spread code supplying circuit, a reception conductor selection circuit, an amplification circuit, an analog to digital conversion circuit, and a correlation value calculation circuit. The spread code supplying circuit supplies a plurality of spread codes at the same time. The correlation value calculation circuit determines correlation values between signals output from the analog to digital conversion circuit and the correlation calculation codes respectively corresponding to the spread codes. A pointer is detected based on the determined correlation values”, as recited in the abstract.	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "the position indicator, based on a polarity of the detected preamble signal, decoding the given data based on the command signal detected subsequent to the preamble signal ", in combination with the other recited claim features.
	
Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art, [Oda; Yasuo et al., US 20110148785 A1], discloses:
“A pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling type are disclosed, by which a pointer on a conductor pattern can be detected at a higher speed. The pointer detection apparatus includes a conductor pattern, a spread code supplying circuit, a reception conductor selection circuit, an amplification circuit, an analog to digital conversion circuit, and a correlation value calculation circuit. The spread code supplying circuit supplies a plurality of spread codes at the same time. The correlation value calculation circuit determines correlation values between signals output from the analog to digital conversion circuit and the correlation calculation codes respectively corresponding to the spread codes. A pointer is detected based on the determined correlation values”, as recited in the abstract.	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "and based on a polarity of the detected preamble signal, decodes the given data based on the command signal and provides the decoded given data to the controller", in combination with the other recited claim features.

Regarding claims 12-15:
	Claims 12-15 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Regarding claim 16:
	The prior art, [Oda; Yasuo et al., US 20110148785 A1], discloses:

	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "generate and transmit the preamble signal including a first chip string, which is generated based on a defined code;  and generate the command signal including a second chip string, which is generated by applying a processing corresponding to the data to the defined code, and transmit the command signal subsequent to the transmission of the preamble signal", in combination with the other recited claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Yamamoto; Sadao et al., US 20120146940 A1] discloses:
	“A pointer detection apparatus includes a conductor pattern formed of intersecting first and second conductors. A signal supplying circuit generates transmission signals each comprised of a first code and a second code having an equal code length and having a predetermined relationship to each other, and supplies the generated transmission signals to the first conductors. A signal detection circuit is connected to the second conductors and detects reception signals, at least one of which corresponds to a variation of capacitance between the conductor pattern and a pointer. A correlation arithmetic operation circuit calculates, for each of the reception signals, first and second correlation values between the reception signal and first and second correlation value arithmetic operation signals corresponding to the first and second codes, respectively. A synthesis circuit calculates, for each pair of the first and second correlation values, a synthesis correlation value, based on which the pointer is detected”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623